               Case 2:20-cr-00127-RSL Document 22 Filed 12/02/20 Page 1 of 2




 1                                                          The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
                              UNITED STATES DISTRICT COURT FOR THE
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
 9
     UNITED STATES OF AMERICA,                     NO. CR20-127RSL
10
                               Plaintiff,
11
                                                   GOVERNMENT’S NOTICE OF
12                                                 APPEARANCE OF COUNSEL
                         v.
13
14   (1) MAX LOUARN,
         aka “MAXiMiLiEN,”
15
         aka “Julien Ambroise,”
16
     (2) YUANNING CHEN,
17       aka “Yuan Ning Chen”
         aka “Velison Chen”
18
         aka “100+1”
19       aka “Jingui Chen,”
20   (3) GARY BOWSER,
         aka “GaryOPA,”
21
                               Defendants.
22
23
24          The United States of America, by and through Brian C. Rabbitt, Acting Assistant
25 Attorney General of the Criminal Division, United States Department of Justice, and
26 Frank Lin, Senior Counsel for said Division, hereby submits this Notice of Appearance of
27 Counsel in the above-referenced matter.
28
     Notice of Appearance – 1                                           UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     U.S. v. Louarn, et al., CR20-127RSL
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
               Case 2:20-cr-00127-RSL Document 22 Filed 12/02/20 Page 2 of 2




1           Senior Counsel Frank Lin is now co-counsel on behalf of the United States and
2 respectfully requests that all pleadings, court documents, and correspondence be sent to
3 the attention of the undersigned at the address noted below:
4                                          FRANK LIN
                                           United States Department of Justice
5
                                           1301 New York Ave., NW Suite 600
6                                          Washington, District of Columbia 20005
7           DATED this 2nd day of December, 2020.
8
                                           Respectfully submitted,
9
10                                         BRIAN C. RABBITT
                                           Acting Assistant Attorney General
11
12
                                            /s/ Frank Lin
13                                         FRANK LIN
14                                         Senior Counsel
                                           Criminal Division
15                                         United States Department of Justice
16                                         1301 New York Ave., NW Suite 600
                                           Washington, District of Columbia 20005
17                                         Phone: 202-305-9266
18                                         E-mail: Frank.Lin@USDOJ.GOV

19
20
21
22
23
24
25
26
27
28
     Notice of Appearance – 2                                              UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     U.S. v. Louarn, et al., CR20-127RSL
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
